Title: To Thomas Jefferson from Robert Smith, 13 November 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Navy Dept. Nov. 13. 1801
As it is probable that the frigate Boston may remain on the Mediterranean Station, and as Capt McNeill would in such case be improperly continued in service contrary to the determination of the Executive, I have conceived that some arrangement ought to be made to prevent such an impropriety. The enclosed letters have been prepared with that view and are submitted to your Consideration.
Be pleased to accept the assurances of my high Esteem—
Rt Smith
